                                Case 1: 18-cv-02006-RA Document 30 Filed 01/21/20 Page 1 of 1




                            LAZA RE POTTER G[ACOVi\S & MOYLE LLP
                                                                                                                         . :; 'i
      7,17 Tll!RD AVE, FLOOR 16                                                                                          / :; ~
                                                                                                                         lb,,.~
      Nl.':\V YORK, \J<:W YORK 10017
      T: 212 7,,8!)300
      F: 212.BfHl.0919                                                                               Direct: (212) 784-3292
      l,PC\11.AW.C:OM                                                                            apremi~lfil:@lp~m law_.CQOl __
                                                                                                l :--lit -~D:\ Y
                                                                           January 21, 2020     DOCL:\IE~T
                                                                                                ELECTRpNICALL Y FILEJ)
                 Via ECF
                                                                                                noc #:
                 Honorable Ronnie Abrams, U.S.D.J.
                 United States District Judge
                                                                                                         ---------
                                                                                                0 ATE FILED:~l-""l~=--
                 Southern District of New York
                 40 Foley Square, Courtroom 1506
                 New York, New York 10007

                                       Re:   NYCTA v. Hart!i>rd Ins. Co. of the Midwest and Hartford Cas. Ins. Co.
                                             Case Number: 18-CV-2006 (RA)

                 Dear Judge Abrams:

                        On September 23, 2019, the Court ordered a stay of this action to January 21, 2020 and
                further directed that the parties file a joint status letter with the Court on that date. Accordingly,
                the parties herein submit this letter to the Court with a joint request that the stay be extended for
                an additional 120 days to May 22, 2020.

                        In this insurance coverage action, Plaintiff seeks additional insured coverage from
                Defendants in connection with an underlying personal injury matter styled Stephanie Jackson v.
                NYCTA, et al., pending in New York State Supreme Court, Bronx County (the "Underlying
                Action"). Upon information and belief, there have been continuing discussions about a possible
                mediation and settlement by various parties in the Underlying Action. It is our understanding that
                those parties will be continuing with these discussions. As such, in our continued effort to avoid
                unnecessary expense - as well as promote judicial economy - the parties jointly request that this
                Honorable Court order a further stay of this action until May 22, 2020 to explore possible
                settlement.

                          Thank you.

                                                                           Respectfully submitted,
Application granted. This case shall remain stayed until May 22,
2020, or such earlier time as the parties jointly request a lift of the
stay. If the parties have not requested that the stay be lifted by May     s/Andrew Premisler
22, 2020, the parties shall file a joint status letter with the Court on
that date.                                                                 Andrew Premisler
                                                                           Lazare Potter Giacovas & Moyle, LLP
SO ORDERED.                                                                Attorneys.for Defendants
